        Case 4:16-cv-00184-DCN Document 100 Filed 07/08/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  LUIS AUGUSTINE VASQUEZ,
                                                 Case No. 4:16-cv-00184-DCN
        Plaintiff,
                                                 MEMORANDUM DECISION AND
        v.                                       ORDER RE. IN CAMERA REVIEW

  CITY OF IDAHO FALLS,

        Defendant.



                               I.      INTRODUCTION

      Pursuant to the Court’s “Memorandum Decision and Order Re. Motion For

Sanctions, or Alternatively, Motion To Compel and/or To Reopen Discovery On A Limited

Basis,” Idaho Falls provided the Court with its proposed supplemental responses to

Plaintiff’s Fourth Set of Discovery Request and accompanying documents. Dkt. 99. After

completing its in camera review, the Court has determined Idaho Falls need not respond to

Plaintiff’s Fourth Set of Discovery Requests.

                                II.    BACKGROUND

      Idaho Falls disclosed Brent Martin as a potential witness in its initial disclosures on

January 13, 2017, stating:

      Brent Martin, City of Idaho Falls Parks and Recreation Superintendent, c/o
      Blake Hall, HALL ANGELL & ASSOCIATES, LLP, 1075 S Utah Avenue,
      Suite 150, Idaho Falls, ID 83402, phone number (208) 522-3003. It is


MEMORANDUM AND DECISION - 1
        Case 4:16-cv-00184-DCN Document 100 Filed 07/08/20 Page 2 of 6




       anticipated that this witness will have information regarding the facts and
       procedure associated with the termination of Plaintiff’s employment.

Dkt. 93-1, at 12.

       The Court’s Case Management Order mandated that all discovery be completed by

July 30, 2017 (Dkt. 15, at 3), but the Court later granted an extension to the discovery

deadline until September 8, 2017, for the deposition of Sergio Soto (Dkt. 18). Vasquez

strategically chose not to depose Martin prior to July 30, 2017.

       On December 6, 2019, five months before trial was set, Idaho Falls supplemented

its disclosure regarding Martin. Its supplement noted that Martin’s job title had changed

from City of Idaho Falls Parks and Recreation Superintendent to Assistant Superintendent

for Sandcreek Golf Course, and that Martin was still employed by the Idaho Falls in his

new position. Dkt. 93-1, at 5. Idaho Falls stated in its supplement, “It is anticipated that

this witness will have information regarding the facts and procedure associated with the

termination of Plaintiff’s employment.” Id.

       On an undisclosed date in April 2020, Vasquez’s counsel heard that Martin had been

demoted for misconduct, possibly for sexual harassment. Vasquez’s counsel has not

disclosed his source and acknowledged any information he heard was hearsay and

inadmissible at trial.

       On April 29, 2020, Vasquez emailed Judge Wilson via his law clerk, asking how

Judge Wilson would “handle witnesses whose testimony will be used solely for

impeachment . . . .” Dkt. 91-1, at 8. Judge Wilson requested clarification as to whether

Vasquez was asking how the Judge would handle rebuttal witnesses. Vasquez responded



MEMORANDUM AND DECISION - 2
        Case 4:16-cv-00184-DCN Document 100 Filed 07/08/20 Page 3 of 6




that he was principally asking about impeachment witnesses, “who could be called in the

party’s case in chief or on rebuttal.” Id. at 7. Judge Wilson ultimately instructed Vasquez

to “[f]ile a motion regarding your new discovery issues and include whatever relief you are

requesting.” Dkt. 97-1, at 5.

       On April 30, 2020, the jury trial set for May 18, 2020, was continued to August 10,

2020, due to COVID-19. Dkt. 88.

       On May 14, 2020, without permission from the Court to modify the scheduling

order, Vasquez served “Plaintiff’s Fourth Set of Discovery Requests” on Idaho Falls. In it,

he requested information regarding Martin’s change of job title from Idaho Falls Parks and

Recreation Superintendent to Assistant Superintendent for Sandcreek Golf Course, every

disciplinary action or adverse employment action taken against Martin from January 1,

2007 to the present, and any supporting documents.

       On May 18, 2020, Vasquez filed a motion requesting sanctions, or, in the

alternative, a motion to compel and/or reopen discovery on a limited basis. Dkt. 18. He

asserted his motion was in response to Judge Wilson’s instruction to file a motion

concerning his new discovery issues.

       The Court denied Vasquez’s request to compel responses to “Plaintiff’s Third Set

of Interrogatories and Request for Production,” which was served on Idaho Falls on June

30, 2017, because Vasquez had waited years after the close of discovery and after the

dispositive motions deadline had passed to file his motion to compel. However, the Court

held that it would conduct an in camera review of Idaho Falls’ response to “Plaintiff’s

Fourth Set of Discovery Requests,” prior to compelling Idaho Falls to produce the


MEMORANDUM AND DECISION - 3
         Case 4:16-cv-00184-DCN Document 100 Filed 07/08/20 Page 4 of 6




information. The Court has now conducted its review.1

                                       III.    DISCUSSION

        Rule 26(a)(1)(A)(ii) requires a party to, “without awaiting a discovery request,

provide to the other parties . . . a copy—or a description by category and location—of all

documents, electronically stored information, and tangible things that the disclosing party

has in its possession, custody, or control and may use to support its claims or defenses,

unless the use would be solely for impeachment.” Fed. R. Civ. P. 26(a)(1)(A)(ii). “The rule

does not require affirmative production of documents.” BWP Media USA Inc. v. Urbanity,

LLC, 696 F. App’x 795, 796 (9th Cir. 2017).

        Upon review, Martin was reassigned in 2018, three years after Vasquez was

terminated and over two years after the Complaint was filed.2 The requested information

does not relate to stated testimony Idaho Falls asserts Martin may witness to at trial (i.e.,

“the facts and procedure associated with the termination of Plaintiff’s employment”). As

Idaho Falls does not intend to use information relating to “Plaintiff’s Fourth Set of

Discovery Requests” to support its claims or defenses, it was not required affirmatively

produce either a description of the documents or the actual documents now requested by

Vasquez.

        Nor was Idaho Falls required to supplement any prior disclosure with the new


1
 The Court found Vasquez’s motion to compel responses to “Plaintiff’s Fourth Set of Discovery Requests,”
was timely. Vasquez moved to compel on May 18, 2020, based on hearsay he heard in late April 2020 that
Idaho Falls demoted Martin for misconduct, possibly for sexual harassment.
2
 The Court saw no evidence in its in camera review to suggest that Martin was reassigned due to sexual
harassment, either alleged or actual.



MEMORANDUM AND DECISION - 4
         Case 4:16-cv-00184-DCN Document 100 Filed 07/08/20 Page 5 of 6




information regarding Martin. Vasquez chose not to depose Martin or to seek documents

related to him during the discovery period. Vasquez contends that whether “Martin had

actually been demoted for misconduct, possibly even for sexual harassment. . . . bears

heavily upon Plaintiff’s pretext case and whether the defendant followed its progressive

disciplinary policy with Martin, a Caucasian decisionmaker who had received Plaintiff’s

complaints of racial harassment but refused to do anything about it, only to fire Plaintiff a

month later and then destroy evidence of his complicity.” Dkt. 93-1, at 5. However, to the

extent information requested by Vasquez in his first three sets of interrogatories and

requests for production might have been tangentially related to Martin, Vazquez did not

move to compel that material during the discovery period. As Vasquez never pursued

Martin’s personnel file from January 1, 2007 to the present (or related information), during

the original discovery period, he is not entitled to have it supplemented now, mere weeks

before trial. 3

        Instead, as his counsel stated in his email to Judge Wilson, Vasquez sought

information concerning Martin in connection with impeaching witnesses. After reviewing

Idaho Falls’ proposed responses to “Plaintiff’s Fourth Set of Discovery Requests,” the

Court holds that the evidence could only be admitted for the purpose of impeaching a

witness. Accordingly, Idaho Falls is not required to respond to “Plaintiff’s Fourth Set of

Discovery Requests” at all under Rule 26’s protection of documents used solely for


3
  To the extent there may be newly relevant material in his personnel file relating to events occurring after
the discovery period closed, the potentially relevant evidence would be precluded from discovery under
Federal Rule of Evidence 407.



MEMORANDUM AND DECISION - 5
        Case 4:16-cv-00184-DCN Document 100 Filed 07/08/20 Page 6 of 6




impeachment. Fed. R. Civ. P. 26(a)(1)(A)(ii); see also IceMOS Tech. Corp. v. Omron

Corp., No. CV-17-02575-PHX-JAT, 2020 WL 1905736, at *2 (D. Ariz. Apr. 17, 2020)

(“Under Rule 26(a)(1)(A), a party need not disclose an individual or information that the

party will use ‘solely for impeachment,’ that is, solely to attack a witness’s credibility.”).

                                       IV.    ORDER

       IT IS HEREBY ORDERED:

       1. Discovery remains CLOSED in this case.

       2. Idaho Falls need not respond to Plaintiff’s Fourth Set of Discovery Request.



                                                   DATED: July 8, 2020


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge




MEMORANDUM AND DECISION - 6
